
	

114 HR 4153 IH: Educating to Prevent Eating Disorders Act of 2015
U.S. House of Representatives
2015-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4153
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2015
			Mrs. Ellmers of North Carolina (for herself, Ms. Clarke of New York, Ms. Castor of Florida, Ms. Ros-Lehtinen, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a pilot program to test the impact of early
			 intervention on the prevention, management, and course of eating
			 disorders.
	
	
 1.Short titleThis Act may be cited as the Educating to Prevent Eating Disorders Act of 2015. 2.Pilot program to test impact of early intervention on eating disordersPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:
			
				399V–6.Pilot program to test impact of early intervention on eating disorders
 (a)In generalThe Secretary, through the Director of the Agency for Healthcare Research and Quality, may establish a pilot program, for a period of three consecutive school years, to test the impact of providing students in eligible schools with interventions to prevent, identify, intervene, and manage eating disorders.
					(b)Grants
 (1)In generalUnder such pilot program, the Secretary shall award grants to eligible schools. Each such grant shall be for the period of the pilot program.
 (2)UsesEach eligible school receiving a grant under the pilot program shall use such grant to— (A)develop best practices, in accordance, as appropriate, with input from research experts in the eating disorders field, for eligible health care providers to assess and recognize students with eating disorders and to respond appropriately;
 (B)hire an eligible health care provider to— (i)in accordance with the best practices developed pursuant to subparagraph (A), assess and recognize whether students in grades 6 through 8 attending such school have eating disorders and respond appropriately to individuals with eating disorders among students attending such school, including by providing counsel and by referral;
 (ii)provide educational information and seminars, developed in partnership with research experts in the field of eating disorders, to teachers at such school and parents of students attending such school to assist such teachers and parents in recognizing the symptoms of eating disorders and understanding how to seek help and intervention; and
 (iii)otherwise serve as a full-time health care provider for such school. (c)Eligible schoolFor purposes of this section, the term eligible school means a public or private school that—
 (1)serves students in grades 6 through 8; (2)submits to the Secretary, through the Director of the Agency for Healthcare Research and Quality, an application to participate in the pilot program, containing such information as specified by the Secretary, through the Director;
 (3)is assessed as having a need for a school nurse trained in assessing students to recognize and respond to eating disorders; and
 (4)is selected by the Secretary, through the Director of the Agency for Healthcare Research and Quality, in a manner such that schools are selected in each of the regions served by a regional office of the Department of Health and Human Services.
 (d)Eligible health care providerFor purposes of this section, the term eligible health care provider means a health care provider, including a guidance counselor, who received a degree or training within a field of health, including mental health or counseling.
					(e)Reports
 (1)In generalNot later than 6 months after the last day of the pilot program, each eligible school participating in the pilot program shall submit to the Secretary of Health and Human Services a report evaluating the process and the outcomes of the pilot program, with respect to such school, during the period of the program. Each such report, with respect to an eligible school, shall include at least the following:
 (A)The number of students assessed under the pilot program at such school, presented by age, sex, and ethnicity.
 (B)The number of students identified under the pilot program at such school during such program as potentially in need of referral and counseling, the number of such students that participated in counseling and follow-up referrals, and the number of such students who showed improvement based on follow up assessments.
 (C)The number of educational seminars described in subsection (b)(2)(B) provided under the pilot program at such school, presented by categories of parents and teachers.
 (D)The number of parents and teachers that indicated they needed more information or assistance in responding to a potential problem relating to eating disorders.
 (E)An evaluation of best practices which worked best for the student population of the eligible school.
 (2)Posting on AHRQ websiteNot later than 12 months after the last day of the pilot program, the Secretary shall post on the public Internet website of the Agency for Healthcare Research and Quality aggregate information on the pilot program described in subparagraphs (A) through (D) of paragraph (1) based on the information submitted under such paragraph.
 (f)No additional authorization of appropriationsAmounts otherwise made available to the Centers for Disease Control and Prevention for purposes of surveillance activities shall be made available to carry out this section. No amounts other than those made available pursuant to the previous sentence are authorized for appropriation to carry out this section.
					.
		
